State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 20, 2014                   516688
_________________________________

In the Matter of ALEXANDRA
   PEREZ CID, Formerly Known
   as ALEXANDRA DiSANTO,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

PATRICK DiSANTO,
                    Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   October 7, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Rose and Clark, JJ.

                             __________


     Ted J. Stein, Woodstock, for appellant.

     Jay A. Kaplan, Kingston, for respondent.

     Ephie Trataros, Kingston, attorney for the child.

     Jane M. Bloom, Monticello, attorney for the child.

                             __________


Lahtinen, J.P.

      Appeal from an order of the Family Court of Ulster County
(Lalor, J.H.O.), entered March 13, 2013, which, among other
things, granted petitioner's application, in a proceeding
pursuant to Family Ct Act article 6, to modify a prior order of
custody.

      Petitioner (hereinafter the mother) and respondent
(hereinafter the father) are the divorced parents of two children
                              -2-                516688

(born in 1999 and 2001). The parties' judgment of divorce
included joint legal custody and kept in force the terms of a
March 2008 order entered during the divorce action in which
parenting time was divided eight days to the father and six days
to the mother on a two-week cycle. The order further provided
that any subsequent claim of change in circumstances would be
measured from the end of the divorce trial testimony in December
2007. The mother filed an amended petition in October 2011
seeking to modify custody by awarding her legal and physical
custody. The father cross-petitioned for, among other things,
legal and physical custody. After a lengthy fact-finding
hearing, as well as Lincoln hearings, Family Court issued a
detailed decision in which it dismissed the father's cross
petition and granted the mother's petition and awarded her
custody. The father received supervised, therapeutic visitation.
The father appeals.

      We affirm. The father's initial argument that the Judicial
Hearing Officer (hereinafter JHO) did not have jurisdiction to
preside over the matter is without merit. The record contains
written consent from counsel for each party agreeing that the
matter be heard by the JHO and "there is nothing in the record
indicating that the JHO was not lawfully assigned to their
proceedings" (Matter of McDonald v Reed, 68 AD3d 1181, 1181
[2009], lv dismissed 14 NY3d 758 [2010]; accord Matter of LaRussa
v Williams, 114 AD3d 1052, 1053 [2014]).

      We find no merit in the father's contention that there had
not been a sufficient change in circumstances since December 2007
to warrant a modification of the custody order. "Modification of
an existing custody arrangement is appropriate where the
petitioner establishes by a preponderance of the evidence that
there has been a change in circumstances and that modification is
necessary to ensure the best interests of the children" (Matter
of Seacord v Seacord, 81 AD3d 1101, 1103 [2011] [internal
quotation marks and citations omitted]). Although the parties'
relationship had been acrimonious at the time of the prior order,
there was an abundance of evidence that, since such time, the
relationship had significantly deteriorated and the existing
arrangement had become unworkable as well as a detriment to the
children (see Matter of Greene v Robarge, 104 AD3d 1073, 1075
                              -3-                  516688

[2013]). The parties presented sharply divergent versions of
events and Family Court found credible the testimony of the
mother as well as several witnesses she called, but found the
father to lack credibility. According deference to those
credibility determinations (see e.g. Matter of LaRussa v
Williams, 114 AD3d at 1055), the record reveals a litany of
bizarre and detrimental actions by the father, often directly
involving the children and aimed at degrading the mother,
hindering her access to the children and undermining her
relationship with the children. The evidence clearly established
a change in circumstances and also that modification was in the
best interests of the children (see e.g. Matter of Dobies v
Brefka, 83 AD3d 1148, 1150-1152 [2011]).

      Finally, the father asserts that he has been de facto
denied visitation. Initially, we note that the issue may now be
moot in that the order provided for the terms of the father's
visitation to be reconsidered after six months. In any event,
the order did not prohibit or condition visitation upon
participation in counseling, but rather required that visitation
take place under the supervision of a professional (see Matter of
Castillo v Luke, 63 AD3d 1222, 1224 [2009]; Matter of Marchand v
Nazzaro, 55 AD3d 968, 969 [2008]; Posporelis v Posporelis, 41
AD3d 986, 991-992 [2007]).

     Stein, McCarthy, Rose and Clark, JJ., concur.


     ORDERED that the order is affirmed, without costs.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court